Citation Nr: 0605976	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-37 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
postoperative residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1967 to January 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from April and 
July 2004 rating decision of the Oakland, California 
Department of Veterans Affairs (VA) Regional Office (RO) that 
proposed (to 20 percent) and implemented (to 40 percent) a 
reduction in the veteran's postoperative residuals of 
prostate cancer, effective in October 2004.  The April 2004 
rating decision also awarded special monthly compensation 
(SMC) for the loss of use of a creative organ.  It appears 
that the veteran may be seeking higher compensation for the 
residuals of prostate cancer based on inability to use the 
creative organ.  He was advised by the RO in the September 
2004 statement of the case (SOC) that an April 2004 rating 
decision awarded him separate compensation for such 
impairment (at the only rate provided by law).

An April 2004 letter from the appellant raises the issue of 
service connection for deep vein thrombosis in the right leg 
as secondary to service-connected prostate cancer.  Since 
this issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran underwent radical prostatectomy for prostate 
cancer on August 24, 2002; there has been no recurrence or 
metastasis; and the postoperative residuals of the prostate 
cancer are not shown to be manifested by urine leakage 
requiring use of an appliance or wearing absorbent materials 
that must be changed more than four times a day.






CONCLUSION OF LAW

A rating in excess of 40 percent is not warranted for the 
veteran's postoperative residuals of prostate cancer.  
38 U.S.C.A. §§  1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§  3.102, 4.1, 4.7, 4.115a, 4.115b, Diagnostic 
Code (Code) 7528 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  The April 2004 
rating decision proposing the rating reduction and the rating 
decision in July 2004 implementing the reduction explained 
the basis for the determinations.  A September 2004 statement 
of the case (SOC) provided full notice, including the full 
text of the regulation implementing the VCAA (and 
specifically, at p. 2, that the claimant is to be advised to 
submit any evidence in his possession pertinent to the 
claim).  The SOC also outlined the controlling law and 
regulation, and advised the veteran of what the evidence 
showed, and why his claim was denied.  Notice is now 
complete.  Although complete notice was not provided prior to 
the rating decisions on appeal, the veteran is not prejudiced 
by any notice timing defect, as he has had full opportunity 
to respond/supplement the record after notice was given.  
There is no further duty to notify.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran's VA treatment records have been secured.  The RO 
arranged for a genitourinary VA examination.  The veteran has 
not identified any pertinent records that remain outstanding.  
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

Historically, the veteran served in Vietnam.  Adenocarcinoma 
of the prostate was diagnosed in April 2002, and the veteran 
underwent successful suprapubic radical prostatectomy on 
August 24, 2002.  In September 2002, the veteran was granted 
service connection for prostate cancer, rated 100 percent, 
effective the date his claim was received.  

A VA treatment record from December 2003 notes that the 
veteran has "no frequency of urination, nocturia 0-2 [times 
a] night, [and] occasional urinary leakage."  

On January 2004 VA examination, the veteran reported that he 
wears a pad inside his undergarments occasionally when he is 
unable to be near his house and that he has "dribbling and 
can stain his undergarments with urine."  The veteran's most 
recent PSA test from December 2003 was less than 0.1 and he 
appeared to be cancer free.  Upon physical examination, the 
doctor noted that the veteran had "developed erectile 
dysfunction, minimal urinary incontinence, urinary hesitancy, 
frequency, and nocturia times three," and that he 
occasionally wears absorbent material.  He also noted that 
the veteran did not have a history of any other genitourinary 
malignancies.  

As was previously noted, an April 2004 rating decision 
proposed a reduction in the rating for the veteran's 
postoperative residuals of prostate cancer to 20 percent (and 
awarded SMC for loss of use of a creative organ).  In a 
responding June 2004 statement, the veteran indicated that he 
believed he met the criteria for "at least the 40 percent 
rating, because [he has] to change absorbent material at 
least three times a day."

A July 2004 rating decision reduced the rating for the 
veteran's postoperative prostate cancer to 40 percent, 
effective October 1, 2004, based on a finding that he wears 
absorbent materials that require change 2-4 times per day. 

C.	Legal Criteria

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Prostate cancer is rated under Code 7528, which provides for 
an initial 100 percent rating for malignant neoplasms of the 
genito-urinary system.  A Note to this provision indicates 
that following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter.  If there has been no local reoccurrence or 
metastasis, the disability is rated based on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

The record does not show renal dysfunction associated with 
the veteran's postoperative prostate cancer.  Consequently, 
rating on that basis is not warranted.  

Voiding dysfunction may be rated as urine leakage, frequency, 
or obstructed voiding.  [Notably, since the postoperative 
prostate cancer is already rated 40 percent disabling, the 
focus is on those criteria which provide for a rating in 
excess of 40 percent.]  Where there is continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence:  Requiring the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times a day, a 60 percent evaluation 
is warranted.  A 40 percent rating is warranted where the 
disorder requires the wearing of absorbent materials which 
must be changed 2 to 4 times a day.  38 C.F.R. § 1.115a

40 percent is the maximum rating provided for frequency, and 
is warranted when there is a daytime voiding interval less 
than one hour, or awakening to void five or more times per 
night.  Id.

30 percent evaluation is the maximum rating provided for 
obstructed voiding, and is warranted where there is urinary 
retention  requiring intermittent or continuous 
catheterization.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

D.	Analysis

At the outset it is noteworthy that the veteran's 
prostatectomy took place in August 2002, and that the 100 
percent rating for his postoperative prostate cancer 
continued well beyond the mandatory examination scheduled 
more than six months post surgery.  There is no evidence that 
the cancer has reoccurred or metasticized.  It is also 
noteworthy that there has been compliance with the provisions 
of 38 C.F.R. § 3.105(3).  The veteran was examined, there was 
a rating decision proposing the reduction, and after the 
veteran responded, there was another rating decision (more 
than 60 days after the first) that took into account the 
veteran's response, and reduced the rating to 40 percent, 
effective prospectively, in October 2004.  The veteran 
received proper notification throughout.

Accordingly, the disability is to be rated as renal 
dysfunction or voiding dysfunction, whichever is predominant.  
As noted, renal dysfunction has not been reported, and a 
rating on that basis is not warranted.  Voiding dysfunction 
may be rated as urine leakage, frequency, or obstructed 
voiding.  As the current 40 percent rating equals the maximum 
rating provided for frequency, and exceeds the maximum (30 
percent) rating for obstructed voiding, rating on those bases 
would be of no benefit to the veteran.  

For a rating in excess of 40 percent based on leakage, it 
must be shown that the veteran is required to use an 
appliance, or that he must change absorbent materials he 
wears more than 4 times per day.  There is nothing in the 
record showing either.  Use of an appliance is not reported.  
The VA examination established that he occasionally wears 
absorbent materials; he stated in his June 2004 
correspondence that he has to change absorbent material at 
least 3 times a day.  So even by his own allegations, he is 
not required to change absorbent materials he wears more than 
4 times per day.  

In his arguments the veteran stresses his loss of use of his 
creative organ.  Notably, percentage ratings in the Rating 
Schedule represent. . . . the average impairment in earning 
capacity  . . .resulting from disease or injury (See 
38 C.F.R. § 4.1), and inability to use the creative organ is 
not among the criteria for rating prostate cancer residuals.  
As was noted previously, that impairment is recognized 
separately in the SMC award (which is not at issue herein).  
Likewise, consideration of referral for extraschedular rating 
is not indicated, as factors such as frequent 
hospitalizations or marked interference with employment due 
to prostate cancer residuals are neither shown, nor alleged.  

The preponderance of the evidence is against the claim, and 
it must be denied.


ORDER

A rating in excess of 40 percent for residuals for 
postoperative residuals of prostate cancer is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


